Judgment unanimously affirmed. Memorandum: Although we find that defendant validly waived his right to appeal as part of his plea bargain, defendant’s right to challenge the legality of his sentence has not been waived (see, People v Seaberg, 74 NY2d 1, 9; People v Francabandera, 33 NY2d 429, 434, n 2). We find, nevertheless, that the sentences imposed on these charges were properly made to run consecutively to the unexpired terms on defendant’s out-of-State convictions (see, Penal Law § 70.25 [4]). (Appeal from judgment of Supreme Court, Erie County, Kasler, J. — manslaughter, first degree.) Present —Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.